   1 Marc J. Randazza (AZ Bar No. 27861)
     RANDAZZA LEGAL GROUP, PLLC
   2
     2764 Lake Sahara Drive, Suite 109
   3 Las Vegas, NV 89117
     Telephone: 702-420-2001
   4 ecf@randazza.com
   5 Attorney for Creditor
     1 One Armor, Inc.
   6

   7                         UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF ARIZONA
   8

   9 In Re:

 10 Anthony R. Martinez and                         Case No. 2:20-bk-01582-DPC
 11 Candace M. Martinez,
                                                    Chapter 7
 12                  Debtors. 1

 13           NOTICE OF APPEARANCE AND REQUEST FOR NOTICES AND PAPERS
 14            PLEASE TAKE NOTICE that, pursuant to Section 1109(b) of Chapter 11
 15 of Title 11 of the United States Code (the “Bankruptcy Code”), and Rules

 16 2002(g) and 9010(b) of the Federal Rules of Bankruptcy Procedure (the

 17 “Bankruptcy Rules”), the undersigned hereby appears as counsel for 1 One

 18 Armor, Inc., creditor and party-in-interest in the above-captioned

 19 proceeding, and requests that he be added to the official mailing matrix
 20 and service lists in this case and that copies of all pleadings, motions,

 21 notices or other papers, filed or served, in this case or any proceeding

 22 herein, be served upon the undersigned at the following address:

 23

 24
          1 The last four digits of Debtors’ Social Security Numbers are 3898 and 6159.
 25    Debtors’ address is 2017 E. Escuda Rd., Phoenix, AZ 85024.
                                                 -1-
                       Notice of Appearance and Request for Notices and Papers
                                         2:20-bk-01582-MCW
Case 2:20-bk-01582-DPC     Doc 38 Filed 06/19/20 Entered 06/19/20 06:46:39       Desc
                            Main Document    Page 1 of 3
                                      Marc J. Randazza
   1
                               RANDAZZA LEGAL GROUP, PLLC
   2                          2764 Lake Sahara Drive, Suite 109
                                    Las Vegas, NV 89117
   3                              Telephone: 702-420-2001
   4                                 ecf@randazza.com
             PLEASE TAKE FURTHER NOTICE that the foregoing request includes,
   5
       without limitation, all orders, notices, applications, motions, petitions,
   6
       pleadings, requests, complaints, demands, replies, answers, schedules of
   7
       assets and liabilities, statements of financial affairs, operating reports, plans
   8
       of reorganization, and disclosure statements, including all amendments to
   9
       any of the foregoing, whether formal or informal, and whether transmitted
 10
       or conveyed by mail, hand delivery, telephone, telegraph, telex, facsimile,
 11
       or otherwise.
 12

 13          Dated: June 19, 2020.             Respectfully Submitted,
 14                                            RANDAZZA LEGAL GROUP, PLLC
                                               /s/ Marc J. Randazza
 15
                                               Marc J. Randazza (AZ Bar No. 27861)
 16                                            RANDAZZA LEGAL GROUP, PLLC
                                               2764 Lake Sahara Drive, Suite 109
 17                                            Las Vegas, NV 89117
 18                                            Attorney for Creditor
                                               1 One Armor, Inc.
 19
 20

 21

 22

 23

 24

 25
                                                 -2-
                       Notice of Appearance and Request for Notices and Papers
                                         2:20-bk-01582-MCW
Case 2:20-bk-01582-DPC     Doc 38 Filed 06/19/20 Entered 06/19/20 06:46:39       Desc
                            Main Document    Page 2 of 3
   1                                                    Case No. 2:20-bk-01582-MCW
   2                             CERTIFICATE OF SERVICE
   3       I HEREBY CERTIFY that on June 19, 2020, I electronically filed the
   4 foregoing document with the Clerk of the Court using CM/ECF. I further
   5 certify that a true and correct copy of the foregoing document being

   6 served via transmission of Notices of Electronic Filing generated by CM/ECF.

   7        I FURTHER CERTIFY that on June 19, 2020, a true and correct copy of
   8 the foregoing document was deposited in the United States Mail, first class

   9 postage prepaid, properly addressed to each of the following:

 10
                    Anthony R. Martinez and Candace M. Martinez
 11                             2017 E. Escuda Road
                                 Phoenix, AZ 85024
 12                                    Debtors
 13
                                 Carlene M. Simmons
 14                             Simmons & Greene PC
                           2432 W. Peoria Avenue Suite 1284
 15                               Phoenix, AZ 85029
 16                              Attorney for Debtors

 17                                  Russell Brown
                               3838 N. Central Ave., #800
 18
                                 Phoenix, AZ 85012-1906
 19                                     Trustee

 20
                                            Respectfully Submitted,
 21

 22                                         /s/ Marc J. Randazza
                                            Marc J. Randazza
 23

 24

 25
                                              -3-
                    Notice of Appearance and Request for Notices and Papers
                                      2:20-bk-01582-MCW
Case 2:20-bk-01582-DPC   Doc 38 Filed 06/19/20 Entered 06/19/20 06:46:39      Desc
                          Main Document    Page 3 of 3
